UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 05-6021


JOSHUA SMITH,

                                              Plaintiff - Appellant,

          versus


WARDEN; JON P. GALLEY; H. B. MURPHY; LANCASTER,
Lieutenant; FRANK E. BISHOP, Lieutenant, Housing
Unit #2 Manager; HAWKINS, Doctor; MR. LILER; C.
E. JONES; CLASSIFICATION SUPERVISOR, MRDCC; N.
BROWN, Headquarters Coordinator,

                                             Defendants - Appellees,
          and


L. GORDEN, Chief of Security; JAMES E. TICHNELL,
CMM, Case Manager Supervisor; S. HELMICK,
CCMSII; J. NINES, CCMSII, Case Manager; R. S.
RODRICK; J. SHREVES, Lieutenant, Housing Unit #4
Manager; TOMMY RIGGLEMAN, Lieutenant, Acting
Unit   #4  Manager;   J.   HENDERSHOT,   Doctor,
Psycology; EHLERS, Doctor; R. WILLS, COII,
Institutional Coordinator; C. KOCH, Headquarters
Coordinator; JACK KAVANAGH, Deputy Commissioner;
WILLIAM SONDERVAN, Commissioner; STUART O.
SIMMS, Secretary,

                                                          Defendants.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. William D. Quarles, Jr., District Judge.
(CA-02-4123-1-WDQ)


Submitted:   March 24, 2005                 Decided:   March 31, 2005
Before WIDENER and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Joshua Smith, Appellant Pro Se. John Joseph Curran, Jr., Attorney
General, Stephanie Judith Lane Weber, OFFICE OF THE ATTORNEY
GENERAL OF MARYLAND, Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                              - 2 -
PER CURIAM:

          Joshua Smith appeals the district court’s order denying

relief on his 42 U.S.C.A. § 1983 (2000) complaint.         We have

reviewed the record and the district court’s opinion and find no

reversible error.   Accordingly, we grant Smith’s motion to protect

his appeal from default, deny Smith’s motion to appoint counsel and

affirm on the reasoning of the district court.        See Smith v.

Warden, No. CA-02-4123-1-WDQ (D. Md. Dec. 1, 2004).    We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                          AFFIRMED




                               - 3 -